Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: 1) Registration Statement (Form S-3 No. 333-209432) and related Prospectus of Silver Spring Networks, Inc., and 2) Registration Statements (Form S-8 Nos.333-187220, 333-194200, 333-202452, 333-207906) pertaining to the 2003 Stock Option Plan, 2007 Stock Plan, 2012 Equity Incentive Plan, 2012 Employee Stock Purchase Plan, Non-Plan Inducement Stock Option, Restricted Stock Unit, and Performance Stock Unit Awards of Silver Spring Networks, Inc.; of our report dated March9, 2016, with respect to the consolidated financial statements of Silver Spring Networks, Inc. included in this Annual Report (Form 10-K) of Silver Spring Networks, Inc. for the year ended December31, 2015. /s/ Ernst& Young LLP San Jose, California March 9, 2016
